DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed December 20th, 2021 has been entered. Claims 1-4 and 6-18 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 35 USC § 102 and 35 USC § 103 rejection previously set forth in the Non-Final Rejection Office Action mailed September 20th, 2021.  
Response to Arguments
Applicant’s REMARKS on Page 7, filed December 20th, 2021, with respect to “I. Allowable Subject Matter” and “II. Response to Rejection of Claims 1-3, 6, and 8-11 Under 35 U.S.C. § 102 and Rejection of Claims 4 and 18-18 Under 35 U.S.C. § 103” have been fully considered and are persuasive.  The previous rejections have been withdrawn due to the incorporation of previously indicated allowable subject matter into base claims 1 and 13, as further explained in the Allowable Subject Matter section below.
Allowable Subject Matter

Claims 1-4 and 6-18 are allowed. 
The following is an examiner’s statement of reasons for the indication of allowable subject matter:
For reasons already stated in the previous Non-Final Rejection Office Action mailed September 20th, 2021, the subject matter of previous claims 5 and 7 is allowable subject matter.  Kouri (US 2019/0023266; of record), Alam (US 2019/0139403; of record), and Sachdeva (US 2019/0197778; of record), as cited in the previous office action, do not disclose or teach the limitations of previous claims 5 and 7. 
th, 2021, the subject matter of claim 5 has been incorporated into base claims 1 and 13.  With the addition of this subject matter into the base claims, the abovementioned references cannot be applied to read on the limitations of these amended claims as a whole.  No additional prior art could be found to apply to the amended claims.  Thus, amended base claims 1 and 13 are allowable.
Claims 2-4 and 6-12 are allowable due to their dependencies on allowable claim 1.  Claims 14-18 are allowable due to their dependencies on allowable claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/M.B./Examiner, Art Unit 3663    

/SZE-HON KONG/Primary Examiner, Art Unit 3661